Exhibit 10.8

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT HAS BEEN OMITTED
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF
PUBLICLY DISCLOSED. INFORMATION THAT HAS BEEN OMITTED HAS BEEN NOTED IN THIS
DOCUMENT WITH A PLACEHOLDER IDENTIFIED BY THE MARK “[***]”.

 

 

[grngayhfpu1s000001.jpg]

 

April 27, 2020

 

Alvogen Malta (Out-Licensing) Ltd.

Malta Life Sciences Park,

Sir Temi Zammit Buildings, Level 4,

Building 1, San Gwann Industrial Estate,

SGN 3000, Malta

Attention: Legal

 

VIA EMAIL

Re:  Development and License Agreement dated February 25, 2019 (as previously
amended, the “ROW Agreement”) between Pfenex Inc. (“Pfenex”) and Alvogen Malta
(Out-Licensing) Ltd. (“Alvogen”)

Dear Edin,

This letter, pursuant to Section 12.11 of the ROW Agreement, confirms Pfenex’s
agreement to waive Alvogen’s obligation to pay Pfenex its share of the
Sublicense Consideration pursuant to Section 4.1(a) of the ROW Agreement with
respect to the first $[***] Sublicense Consideration received from [***] or any
of its Affiliates ([***] and its Affiliates jointly referred to as [***]) , if
Alvogen enters into an arrangement pursuant to which it grants to [***] a
sublicense under the Product License in the Territory (“[***] Agreement”). The
first $[***] Sublicense Consideration received by Alvogen from [***] regarding
the [***] Agreement shall be referred to as the “Waived Sublicense
Consideration”. For the sake of clarity, Alvogen shall retain the Waived
Sublicense Consideration completely and Pfenex shall not receive any part of the
Waived Sublicense Consideration.

For clarity, Alvogen shall nonetheless report any Sublicense Consideration
received from [***] including the Waived Sublicense Consideration in accordance
with Section 4.2 of the ROW Agreement, but calculation and payment of Pfenex’s
share of the Sublicense Consideration from the [***] Agreement shall exclude the
Waived Sublicense Consideration which Waived Sublicense Consideration shall be
kept completely by Alvogen. This waiver shall be irrevocable and shall take
effect from the date of this letter. Capitalized terms in this letter not
otherwise defined herein shall have the meaning given thereto in the ROW
Agreement. Except as otherwise set forth in this letter, the ROW Agreement
remains in effect.

Best regards,

Pfenex Inc.

 

/s/ Eef Schimmelpennink

Acknowledged and Agreed

/s/ Mark De Cesare

Eef Schimmelpennink

Mark De Cesare

Chief Executive Officer

Director

Pfenex Inc.

Alvogen Malta (Out-Licensing) Ltd.

 

Copy only by email:  

David C. Lee

Ian Edvalson

[grngayhfpu1s000002.jpg]

 

 

 